            Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 1 of 9
                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK        DATE FILED: 6/5/2020

  MARY JENNIFER PERKS, MARIA
  NAVARRO-REYES on behalf of themselves and
  all others similarly situated,                                Case No. 1:18-CV-11176-VEC

                         Plaintiffs,
                                                                      STIPULATED
            v.                                                 ____________
                                                               [PROPOSED] PROTECTIVE
                                                                        ORDER
  TD BANK, N.A.,

                         Defendant.


       WHEREAS, there is a presumption of public access in this Court and, pursuant to the

Court’s Individual Practices in Civil Cases, unless the Court determines that there is a reason

justifying something to be filed in redacted form or under seal, any filings are public and publicly

available;

       WHEREAS, the parties to the above-captioned matter believe that one or more of them

may be required to disclose in discovery trade secrets, proprietary business information, and/or

confidential personal information relating to the subject matter of this case;

       WHEREAS, the parties having agreed to the following terms, and the Court having found

that good cause exists for the issuance of an appropriately tailored Protective Order pursuant to

Federal Rule of Civil Procedure 26(c);

       IT IS HEREBY ORDERED as follows:

       1.        “Confidential Information” means any information that the producing party

reasonably and in good faith believes should be subject to a protective order under Federal Rule

of Civil Procedure 26(c) or other state or federal law. Confidential Information shall include

information that is proprietary, a trade secret, commercial information, or otherwise sensitive

personal information, including Social Security numbers, and personal financial information such

as tax information, bank account numbers, or credit card numbers. All documents produced in the
                                                 1
            Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 2 of 9



course of discovery, all responses to discovery requests and all deposition testimony and

deposition exhibits and any other materials which may be subject to discovery shall be subject to

this Order concerning Confidential Information. The scope of this Order does not include the

treatment of personal identifying information or individual financial data of consumers other than

the named plaintiffs to which privacy protections are mandated by the Gramm-Leach-Bliley Act

or other similar laws, which information and data will be the subject of further discussion and

order(s), if necessary, to the extent that the production of such data is sought.

       2.       Counsel for any party may designate any document or information, in whole or in

part, as Confidential if counsel determines, in good faith, that the document or information contains

Confidential Information. A party may designate as Confidential matter produced by a non-party

by providing written notice to all parties of the relevant Bates numbers or other identification

within fifteen (15) business days after receiving such matter.         Documents and information

designated by a party as Confidential will be stamped “Confidential.”

       3.       In order to facilitate timely and cost-effective disclosure of a large number of

documents that may contain Confidential Information, but that have not yet been individually

reviewed, the producing party may elect to designate an entire production of documents, or any

specified subsection thereof, as “Confidential”, with the understanding that if, upon review, the

party seeking discovery believes such designation is unwarranted for a particular document, that

party may bring the document to the producing party’s attention for an independent review of

whether to maintain the “Confidential” designation or remove it, pursuant to the procedure set

forth in ¶ 10. If a party elects to so produce documents, it will inform the party seeking discovery

of this election, and any documents so produced shall be treated as Confidential unless and until

such time it is designated otherwise by waiver, agreement or order of the Court.



                                                  2
               Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 3 of 9



          4.       Deposition testimony and the transcripts and video recordings of depositions

conducted in this action shall be treated as Confidential for a period of fifteen (15) business days,

or such different number of days as the parties may agree, after receipt of such deposition transcript

and/or video recordings. Within fifteen (15) business days after receipt of the transcript, a

designating party may serve a notice of designation to all parties of record as to specific portions

of the transcript and/or video recordings to be designated “Confidential”. Any party to the action

may also designate matter disclosed during a deposition as Confidential by so indicating on the

record during the deposition. Deposition testimony so designated shall remain Confidential

pending challenge under the terms of this Order.

          5.       Documents designated as “Confidential” shall not be disclosed to any person

except:

                   A.    The requesting party and counsel, including in-house counsel;

                   B.    Employees of such counsel assigned to and necessary to assist in the

          litigation;

                   C.    Present and former employees, officers and directors of the party producing

          the documents designated “Confidential”;

                   D.    Consultants or experts assisting in the prosecution or defense of the matter,

          and any support staff or other employees for such experts or consultants who are assisting

          in the consultant or expert’s work for this action, to the extent deemed necessary by

          counsel;

                   E.    Deponents testifying in this case on issues related to Confidential

          Information, but only during the course of the deposition;




                                                   3
            Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 4 of 9



                F.      Court reporters, videographers, or stenographers engaged to record

       deposition testimony, to the extent deemed necessary by counsel; and

                G.      The Court (including any mediator, or other person having access to any

       Confidential Information by virtue of his or her position with the Court).

       6.       Prior to disclosing or displaying Confidential Information to any consultant or

expert, counsel must:

                A.      Inform the person of the confidential nature of the information or

       documents;

                B.      Inform the person that this Court has enjoined the disclosure of the

       documents or information to any other person; and

                C.      Require each such person to sign an agreement to be bound by this Order in

       the form attached hereto.

       7.       The disclosure of a document or information without designating it as

“Confidential” shall not constitute a waiver of the right to designate such document or information

as Confidential Information. If so designated, the document or information shall thenceforth be

treated as Confidential Information subject to all the terms of this Protective Order.

       8.       Notwithstanding the designation of information as “Confidential” in discovery,

there is no presumption that such information shall be filed with the Court under seal. The parties

shall follow the Court’s procedures with respect to filing under seal.

       9.       The party designating information as Confidential bears the burden of establishing

confidentiality. Nothing in this Order will be construed as any waiver of any party’s right to object

to the designation of a particular document as Confidential. If a party contends that any document

or information has been erroneously or improperly designated as Confidential, or a party wishes



                                                 4
          Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 5 of 9



to show the document or information to individual(s) who are not listed above in § 3.B., the

document at issue shall be treated as Confidential until the parties reach an agreement or this Court

issues an order determining the confidentiality of the document or information.

       10.     If a party wishes to challenge the designation of a document or information as

Confidential, it must:

               A.        Notify the designating party in writing and reasonably identify the particular

       documents or information;

               B.        The parties will meet and confer in an effort to reach agreement regarding

       the documents or information at issue;

               C.        If, after ten days of the challenging party’s notification the parties cannot

       reach an agreement on whether some or all of the documents or information should remain

       designated as Confidential, then the challenging party may move the Court for an order

       stating that the document or information designated as Confidential is not Confidential

       Information and/or is not entitled to the protections of this Order. On such a motion, the

       designating party shall have the burden of proving that the material is entitled to remain

       Confidential.

       11.     The parties shall meet and confer if any production requires a designation of “For

Attorneys’ Eyes Only.”

       12.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

product protected documents or information, whether inadvertent or otherwise, shall not constitute

a waiver of the privilege or protection from discovery in this case. The producing party shall notify

the other parties following discovery of inadvertently disclosed documents or information, and the

other parties must return or destroy, within ten days, all copies of such documents or information



                                                   5
          Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 6 of 9



and may not use or disclose the information contained therein. If the receiving party disclosed the

information before being notified of the inadvertent production, it must take reasonable steps to

retrieve it. Nothing in this paragraph will modify any obligation a party otherwise has with respect

to inadvertent production under the law or the ethical rules. In the event that there is a challenge

to the claim of privilege or protection, the receiving party shall discuss the challenge with the party

asserting the privilege or protection. If the dispute is not resolved, the receiving party may move

the Court for an order compelling production of the inadvertently disclosed information. Nothing

in this paragraph shall limit the right of any party to petition the Court for an in camera review of

the inadvertently disclosed information.

        13.     Nothing herein shall preclude the parties from disclosing material designated to be

Confidential if otherwise required by law or pursuant to a valid subpoena.

        14.     Except as provided in this Order, all information produced or exchanged pursuant

to this Order shall be used solely for the purposes of this action and for no other purpose

whatsoever, and shall not be published to the general public in any form, or otherwise disclosed,

disseminated, or transmitted to any person, entity, or organization, except in accordance with the

terms of this Order.

        15.     The terms of this Order shall survive any settlement, discontinuance, dismissal,

judgment, or other disposition of the above-entitled Action. Within thirty (30) days after the

conclusion of the litigation, including conclusion of any appeal, all documents treated as

Confidential under this Order, including copies, shall be returned to the producing party unless:

(1) the document has been entered as evidence or filed (unless introduced or filed under seal); (2)

the parties stipulate to destruction in lieu of return; or (3) as to documents containing the notations,

summations, or other mental impressions of the receiving party, that party elects destruction.



                                                   6
         Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 7 of 9



Notwithstanding the above requirements to return or destroy documents, counsel may retain

attorney work product including an index which refers or relates to information designated

“Confidential” so long as that work product does not duplicate verbatim substantial portions of the

text of Confidential documents. This work product continues to be Confidential under the terms

of this Order. An attorney may use his or her work product in a subsequent litigation provided that

its use does not disclose the Confidential documents.




                                                7
         Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 8 of 9



Dated: June 4, 2020

  /s/ James J. Bilsborrow
 James J. Bilsborrow                                  Allen W. Burton
 WEITZ & LUXENBERG, P.C.                              O’MELVENY & MYERS LLP
 700 Broadway                                         7 Times Square
 New York, New York 10003                             New York, NY 10036
 Telephone: (212) 558-5500                            (212) 326-2000
 jbilsborrow@weitzlux.com                             aburton@omm.com

 Jeff Ostrow*                                         Danielle N. Oakley*
 Jonathan M. Streisfeld*                              O’MELVENY & MYERS LLP
 KOPELOWITZ OSTROW                                    610 Newport Center Drive, 17th Floor
 FERGUSON WEISELBERG GILBERT                          Newport Beach, California 92660
 One W. Las Olas Blvd., Suite 500                     (949) 823-6900
 Fort Lauderdale, Florida 33301                       doakley@omm.com
 Telephone: (954) 525-4100
 ostrow@kolawyers.com                                 * admitted pro hac vice
 streisfeld@kolawyers.com
                                                      Attorneys for Defendant
 Jeffrey D. Kaliel*
 Sophia Gold*
 KALIEL PLLC
 1875 Connecticut Ave., NW, 10th Floor
 Washington, D.C. 20009
 Telephone: (202) 350-4783
 jkaliel@kalielpllc.com
 sgold@kalielpllc.com

 Lynn A. Toops*
 COHEN & MALAD, LLP
 One Indiana Square, Suite 1400
 Indianapolis, IN 46204
 Telephone: (317) 636-6481
 ltoops@cohenandmalad.com

 * admitted pro hac vice

 Attorneys for Plaintiffs and the Putative Classes

SO ORDERED.


        June 5, 2020
Date: __________________                             _________________________________
New York, New York                                   HON. VALERIE CAPRONI
                                                     United States District Judge

                                                8
         Case 1:18-cv-11176-VEC Document 66 Filed 06/05/20 Page 9 of 9



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  MARY JENNIFER PERKS, MARIA
  NAVARRO-REYES on behalf of themselves and
  all others similarly situated,                               Case No. 1:18-CV-11176-VEC

                         Plaintiffs,

         v.

  TD BANK, N.A.,

                         Defendant.


                                         AGREEMENT

       I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the above-captioned matter have been designated as Confidential. I have

reviewed the Stipulated Protective Order (“Order”), understand its terms, and agree to be bound

by its provisions. I have been informed that any documents or information labeled “Confidential”

are confidential by Order of the Court and consent to the jurisdiction of said Court for the purpose

of any proceeding to enforce the terms of the Order.

       I hereby agree that I will not disclose any information contained in such documents to any

other person unless I am authorized to do so by the Order. I further agree not to use any such

information for any purpose other than this lawsuit.


Dated: _____________________


________________________________________
Signature


________________________________________
Printed Name




                                                 9
